Citation Nr: 1632215	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-38 465	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury, right and left hand (claimed as frostbite).

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954, to include service in Korea.  Among his awards and decorations was a Combat Infantryman's Badge.  
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January 2014 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   In the January 2014 decision, the RO granted service connection for bilateral hearing loss and assigned a 10 percent rating effective from September 16, 2013, the date of the claim.  The RO denied service connection for residuals of a cold injury for right and left hand in the August 2014 rating decision.  The Veteran timely appealed both rating decisions. 

In August 2015, the Board remanded the claim to schedule the Veteran for a Board hearing, however, the Veteran failed to appear to the scheduled hearing in July 2016 and in a subsequent July 2016 statement, the Veteran withdrew his hearing request.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Residuals of a cold injury for right and left hand did not have a clinical onset in service and are not otherwise related to active duty.

2.  The Veteran has at worst level V hearing loss in the right ear and level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of a cold injury for right and left hand are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran submitted his claim for service connection for residuals of a cold injury for right and left hand, and claim for an initial rating in excess of 10 percent for hearing loss on standard forms VA 21-526 EZ, which provides notice of the criteria for service connection and for a higher rating.  The Board finds that adequate notice was provided the Veteran in accordance with VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examinations.  The Board notes that the Veteran requested his service treatment records (STR) from the National Personnel Records Center (NPRC).  In a June 1997 response, the NPRC indicated that it did not have the Veteran's service treatment records; however, the Veteran's STRs were associated with the claims file in 1954. 

As will be discussed further, the Board finds that no examination is necessary in order to adjudicate the claim for service connection for residuals of a cold injury because insofar as a theory of direct service connection is involved, there is no competent evidence that the Veteran has been diagnosed with the condition claimed.  Therefore, a medical examination would serve no useful purpose regarding this issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

I.  Service connection claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he suffers from residuals of a cold injury to his bilateral hands as a result of spending ten months in Korea, and that he has endured such pain for the last sixty years.  He explains that he realized only a year earlier that he was eligible to claim benefits for the claim. 

Here, there is no competent evidence that the Veteran currently has, or has had during the pendency of the claim, the disabilities for which service connection is sought.  In the absence of proof of such current disabilities there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the claim, even if the most recent medical evidence suggests that the disability resolved).  

VA treatment records from March 2001 to January 2015 provided no diagnosis of any residual related to a cold injury.  Although in his October 2014 statement, the Veteran indicated that he experiences pain and difficulty using his hands in cold weather, the Veteran has not complained of any symptoms related to his alleged cold injury during his VA treatment or examinations related to other claims received from March 2001 to January 2015, over a span of fourteen years.  In addition, physical examinations during VA treatment in September 2013 and March 2014 reflect no abnormalities in his extremities.  

Furthermore, in direct contrast to the Veteran's contention that he suffered from pain during service and for the past sixty years, the Veteran's service treatment records reflects no complaints or symptoms related to a cold injury or his upper and lower extremities, and an April 1954 separation examination reveals normal upper and lower extremities.  Also in contrast to the Veteran's statement that he was unaware that he could claim benefits for such injury, the Board finds that the record shows that he was, in fact, aware of the claims process and that he claimed service connection for other injuries that he alleged to have occurred during service.  Specifically, the Veteran complained of an ache in his right side during his April 1954 separation examination.  Subsequently, the Veteran filed a claim for service connection for a rib injury due to a fall during service in Korea in October 1954.  However, there was no claim for residuals of a cold injury, which the Veteran asserts began during service and continued thereafter.   See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In sum, the lack of complaints related to the alleged cold injury during service, a normal examination upon separation, and the absence of any complaints related to his upper extremities or residuals of a cold injury for many years after service, as well as the absence of any such complaints or diagnosis in VA treatment records from 2001 to 2015, collectively outweighs the Veteran's contention that he suffers from residuals of a cold injury that he incurred during service.  Hence, the absence of any evidence of any residuals from a cold injury during the pendency of the claim or at any recent time prior to the claim was filed, the Board finds that service connection for residuals of a cold injury is not warranted.  See Brammer, 3 Vet. App. at 225.  Cf. Romanowsky v. Shinseki 26 Vet. App. 289 (2013) (where the record contains a recent diagnosis of disability prior to a Veteran filing a claim for disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed). 

II.  Initial increased rating claim

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.  

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Roman numeral designation for hearing loss of an ear will be based only on pure tone threshold average using Table VIA when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).
The December 2013 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average 
RIGHT
60
55
65
80
65
LEFT
45
55
55
70
56.25

The December 2013 VA examiner certified that the use of a speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that made combined use of the puretone average and speech discrimination scores inappropriate.  The examiner also noted that the Veteran had dementia, memory loss, and recent cognitive decline and that the Veteran was unable to provide cohesive responses during the voice testing.  Thus, the Board will determine the Roman numeral designations for the hearing loss of each ear based only on the pure tone threshold average using Table VIA.  See Id. 

Using Table VIA, the December 2013 VA examination revealed level V hearing in the right ear and level IV hearing in the left ear.  Combining level V hearing for the right ear and level IV hearing for the left ear according to Table VII yields a rating of 10 percent.  While the pattern of hearing loss in the right ear is exceptional, the resulting evaluation does not change since Table VIA is applied.  

In sum, the Board finds that an initial rating higher than 10 percent for bilateral hearing loss is not warranted at any time since the effective date of service connection.  The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The VA examiner's report included the reported effects of the Veteran's hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56  (2007).  Specifically, the examiner reviewed the claims file and noted the Veteran's complaint of difficulty in hearing in all situations without his hearing aids.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss. The Veteran's statements do not show that he meets the specific pure tone thresholds percentages required for an initial rating higher than 10 percent at any time since the effective date of service connection.  

The Board has resolved reasonable doubt in the Veteran's favor, where applicable, however, the record does not show that the evidence is so evenly balanced as to warrant an initial rating higher than 10 percent for bilateral hearing loss; nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for a higher rating at any time during the claim period.

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no allegation or evidence of exceptional factors in this appeal.  The only symptom of the Veteran's claimed disability on appeal is hearing loss.  This symptom is specifically contemplated by the rating criteria as set forth above.  There is no showing of frequent hospitalizations or marked employment interference.  The recent VA examiner indicated that the main functional impact was that the Veteran had difficulty hearing without the use of hearing aids, suggesting that this reasonable accommodation improved his functioning.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will, therefore, not address the issue further.

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  The December 2013 VA examiner indicated that the Veteran's hearing loss impacted his daily life, including his ability to work.  The VA examiner explained that the Veteran indicated that he has difficulty hearing in all listening situations without the use of hearing aids, however, the examiner did not indicate that his hearing loss resulted in an inability to obtain gainful employment.  The examiner pointed out that the Veteran suffers from dementia, memory loss, and recent cognitive decline.  Furthermore, the VA examiner also explained that the speech discrimination testing should not be used for rating purposes because the Veteran was unable to follow directions to perform recorded word lists, exhibited poor short-term memory recall, and was unable to provide cohesive responses to live voice presentation of words.  Hence, while hearing loss may impact the Veteran's ability to function occupationally on account of the fact that he has difficulty hearing, there is no indication in the record that he is unable to work due solely to his hearing disability.


ORDER

Entitlement to service connection for residuals of a cold injury, right and left hand, is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
  
Department of Veterans Affairs


